Citation Nr: 1206286	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  06-04 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for residuals of traumatic brain injury (TBI), to include headaches, prior to October 23, 2008.

2. Entitlement to an evaluation in excess of 10 percent for residuals of TBI, to include headaches and cognitive impairment, since October 23, 2008.

3.  Entitlement to a separate compensable evaluation for an anxiety disorder as a residual of TBI under regulations effective October 23, 2008.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Navy from July 1978 to September 1982.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Oakland, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which denied an increased evaluation for chronic headaches, status post head injury.  In addition to his appeal of this decision, the Veteran in March 2009 requested consideration of his claim under newly enacted evaluation criteria for TBI.

In November 2010, the issue of evaluation of all TBI residuals was remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC, for further development.

The issues have been recharacterized to better reflect the Veteran's allegations, the evidence of record, and the applicable law and regulations.  

A claim for increased evaluation includes a claim for a finding of total disability based on individual unemployability (TDIU) where the record reflects evidence of unemployment.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As the Veteran continues to work, no TDIU claim is inferred here.

In an August 2010 decision, the RO denied entitlement to helpless child status for the Veteran's son.  Although VA electronic records indicate a notice of disagreement with that decision was received in September 2010, no such correspondence is reflected in the claims file or virtual VA records.  The Board cannot therefore assess the issue is any way; the claim and possible appeal are referred to the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to October 23, 2008, TBI was manifested by subjective reports of occasional headaches.

2.  Since October 23, 2008, TBI is manifested by subjective reports of occasional headaches, with mild memory loss.

2.  Diagnosed anxiety disorder is manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress; the Veteran suffers from a social phobia, and cannot function in large groups or interact with multiple people simultaneously.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent for residuals of TBI, to include headaches, prior to October 23, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8045 (2008); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, 4.130, Code 8045 (2011).

2.  The criteria for an evaluation in excess of 10 percent for residuals of TBI, to include headaches and cognitive impairment, since October 23, 2008, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8045 (2008); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, 4.130, Code 8045 (2011).

3.  The criteria for a separate 10 percent evaluation for an anxiety disorder as a residual of TBI under regulations effective October 23, 2008, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8045 (2008); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.124a, 4.130, Codes 8045, 9400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A January 2008 letter satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b) (1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  This letter also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has demonstrated his actual knowledge of the changes to the applicable rating criteria regarding TBI; details of the criteria were provided in a March 2009 statement of the case (SOC).

The Veteran's service treatment records and VA medical treatment records have been obtained; he did not identify any private treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  The Veteran has not indicated, and the record does not contain evidence, that he is in receipt of disability benefits from the Social Security Administration.  38 C.F.R. § 3.159 (c) (2).  Several VA examinations have been afforded the Veteran; he has not argued, and the record does not reflect, that these examinations are inadequate for rating purposes.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  The examiners made all required findings.

There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009).  

Evidence

VA treatment records from January 2006 to October 2011 reveal sporadic complaints of headaches.  He specifically denied headaches in May 2006, and in March 2008, his treating VA doctor stated that the Veteran had "not come to this clinic to complain in anyway [sic] of headaches significant enough for workup."  He had treated him for a headache once, in September 2006.  The doctor specified that the prescribed ibuprofen was for arthritis, not headaches, as the Veteran has asserted.  By April 2009, however, the Veteran was reportedly taking medications for occasional headaches; the next month he complained of a headache for a couple of days.  Subsequent records do not show treatment for or complaints of chronic or regular headaches.  The Veteran has repeatedly denied current pain.

With respect to mental health issues, records through late 2010 do not reveal any treatment for or complaints of psychiatric symptoms or problems. The May 2008 statement from his treating doctor makes no reference to any psychiatric treatment or complaints.  Regular screenings for depression were negative.  In November 2010, the Veteran sought treatment at a VA mental health triage clinic, where he asked to be placed "back on my meds."  He reported that he had recently been released from jail after violating parole by using drugs or alcohol.  He requested an anti-anxiety medication, which he stated had been the only medication that had helped him in the past.  He indicated that he had tried numerous other medications without success.  No prescriptions for or use of any such medications are reflected VA treatment records.  The Veteran stated that in the past he had been diagnosed with bipolar disorder, which he had self-medicated with amphetamines.  He stated his drug problems (including cooking and selling) arose when he was off medications.  The Veteran also reported that he had "recently" been experiencing panic attacks; he had also been treated for a myocardial infarction in June 2010, associated with drug use.  In June 2011, the Veteran was seen for medication management.  A trial of lorazepam was prescribed; the Veteran stated he was not willing to take any medication regularly, he was only interested in something he could take as needed.  The provider confirmed that all current medications were to avoid conflicts, and none were for any psychiatric condition.  The Veteran stated in August 2011 that the medication was helping him feel less anxious.

A VA neurological examination was conducted in February 2008.  The Veteran reported that ever since an in-service head injury in a car accident, he had experienced right sided or bifrontal headaches.  Headaches occurred twice daily, and lasted for several hours.  He reported being prescribed ibuprofen, which he used frequently.  He never goes more than one day without a headache.  No radiographic or electronic studies showed abnormalities.  Posttraumatic, nonprostrating musculoskeletal headaches were diagnosed.

A VA TBI examination was conducted in August 2009.  The Veteran reported having a severe headache for two weeks after his accident in service.  Imaging at that time was normal.  Currently, the Veteran reported headaches approximately every other day, lasting up to two hours if no medication was taken.  Medication cut the duration to one hour.  He was not sure when the headaches had begun.  He described mild sensitivity to light and sound, without nausea, vomiting, or visual changes.  Infrequently, he was lightheaded when standing, and his balance was "off" when he was tired.  Occasionally, he had trouble sleeping due to a headache, and headaches affected his concentration and focus.  He experienced mild memory loss for past events; this had no impact on his daily functioning, and there was no other cognitive impairment.  Around people, he felt "stiff" and nervous, but this resolved after a short time.  He denied panic attacks.  Physical examination noted a scar of the right forehead, but was otherwise normal.  TBI with headaches was diagnosed; reported social anxiety was also possibly related.

An updated VA TBI examination was performed in December 2010.  The Veteran again reported the onset of headaches following his accident in service.  He also had recently entered counseling for anxiety, which he stated had been present intermittently since the 1980 accident, and reported short term memory problems. Headaches occurred two to three times a day, and were relieved in minutes by medication.  The headaches are often associated with feelings of anxiety, and fatigue him for an hour afterward.  He feels dizzy once or twice a week for a few minutes; this is not associated with other symptoms.  Two or three times a week, he had spontaneous feelings of anxiety and paranoia; he gets away from people and has some alcohol when this occurs.  He reported mild memory impairment, and was irritable and impatient.  Social interaction was occasionally inappropriate.  Headaches, anxiety, and memory loss were diagnosed as related to TBI.  Headaches interfered with the ability to work continuously.  The Veteran forgot appointments, and at time had poor social interaction.  The examiner stressed that the findings were based on the Veteran's nonspecific complaints and were not supported by objective evidence.

A VA mental disorders examination was conducted in January 2011.  The history of in-service head injury was noted.  The Veteran reported that since his injury, he had increased problems with anxiety.  He had difficulty sitting in an office and being around people.  People made him nervous, but he can deal with them one to one.  He had a general sense of anxiety at most times.  Attention and insight were impaired on interview.  An anxiety and a cognitive disorder were diagnosed.  A Global Assessment of Functioning (GAF) score of 55 was assigned.  

A GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 51-60 represents "[m]oderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational, or school functioning, (e.g., few friends, conflicts with peers or co-workers)."  Id.  

In November 2011 correspondence, the Veteran argued that he suffers from obsessive behaviors and anxiety, as reflected in VA treatment records.  He reported memory problems and severe migraine headaches.

Analysis

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary importance.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Separate ratings may be assigned for separate periods of time based on the facts found, however.  This practice is known as "staged" ratings."  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

If the evidence for and against a claim is in equipoise, the claim will be granted.  A claim will be denied only if the preponderance of the evidence is against the claim.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).  Any reasonable doubt regarding the degree of disability should be resolved in favor of the claimant.  38 C.F.R. § 4.3.  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  

Prior to October 23, 2008

TBI is rated under Diagnostic Code (DC) 8045.  Prior to October 23, 2008, DC 8045 provided that purely subjective complaints such as headaches which were recognized as related to head injury were to be rated 10 percent disabling and no more under DC 9304, as dementia due to head trauma.  Subjectively reported memory loss is considered to fall into this category.  Objectively diagnosed neurological residuals, such as seizures or nerve paralysis, were rated under an appropriate Diagnostic Code.  The listed Diagnostic Code was to be hyphenated at 8045-XXXX to denote that the condition was part of the head injury. 38 C.F.R. § 4.124a, DC 8045 (2008).

Doctors have repeatedly stressed the absence of any objective evidence of headaches.  Imaging of the brain is normal.  There are no physical changes associated with the Veteran's subjective reports of headaches.  Records reveal no credible evidence of any other TBI symptomatology prior to October 2008.  Cognitive dysfunction is not reported, nor is anxiety or other psychiatric symptom in contemporary medical records.  Although the Veteran has reported a long history of mental health problems, diagnosis, and treatment, starting in 2010, records prior to that date contradict him.  Dr. MSC refers to no mental health problems, screenings are negative, medication lists show none of the alleged prescriptions, and the Veteran himself reported only recent onset in 2010.  The earliest reference to any mental health complaint was on VA examination in August 2009, when the Veteran reported feeling stiff and nervous in new groups.  The Veteran's reports of symptoms are simply not credible.  By regulation, no greater than a 10 percent evaluation is assignable under the Rating Schedule.  Only subjective symptomatology is present.

The preponderance of the evidence is against the claim; there is no doubt to be resolved.  An evaluation in excess of 10 percent for residuals of TBI prior to October 23, 2008 is not warranted.

Since October 23, 2008

Effective October 23, 2008, the criteria for evaluation of TBI were amended.  The new criteria applied only to claims received on of after the effective date, but a Veteran evaluated under the older criteria could request reconsideration of his claim under the new.  Any evaluation assigned under the new could not be effective prior to October 23, 2008.  Schedule for Rating Disabilities; Evaluation of Residuals of Traumatic Brain Injury (TBI), 73 Fed. Reg. 54,705 (Sept. 23, 2008).  The Veteran requested such review in March 2009.

The new criteria provide that there are three main areas of dysfunction that may result from TBI and have profound effects on functioning: cognitive (which is common in varying degrees after TBI), emotional/behavioral, and physical. Each of these areas of dysfunction may require evaluation.

Cognitive impairment is defined as decreased memory, concentration, attention, and executive functions of the brain. Executive functions are goal setting, speed of information processing, planning, organizing, prioritizing, self-monitoring, problem solving, judgment, decision making, spontaneity, and flexibility in changing actions when they are not productive. Not all of these brain functions may be affected in a given individual with cognitive impairment, and some functions may be affected more severely than others. In a given individual, symptoms may fluctuate in severity from day to day. Evaluate cognitive impairment under the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified.

Subjective symptoms may be the only residual of TBI or may be associated with cognitive impairment or other areas of dysfunction. Evaluate subjective symptoms that are residuals of TBI, whether or not they are part of cognitive impairment, under the subjective symptoms facet in the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified.

However, separately evaluate any residual with a distinct diagnosis that may be evaluated under another diagnostic code, such as migraine headache or Meniere's disease, even if that diagnosis is based on subjective symptoms, rather than under the Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified table.

Evaluate emotional/behavioral dysfunction under § 4.130 (Schedule of ratings--mental disorders) when there is a diagnosis of a mental disorder. When there is no diagnosis of a mental disorder, evaluate emotional/behavioral symptoms under the criteria in the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified..

Evaluate physical (including neurological) dysfunction based on the following list, under an appropriate diagnostic code: Motor and sensory dysfunction, including pain, of the extremities and face; visual impairment; hearing loss and tinnitus; loss of sense of smell and taste; seizures; gait, coordination, and balance problems; speech and other communication difficulties, including aphasia and related disorders, and dysarthria; neurogenic bladder; neurogenic bowel; cranial nerve dysfunctions; autonomic nerve dysfunctions; and endocrine dysfunctions.

The preceding list of types of physical dysfunction does not encompass all possible residuals of TBI. For residuals not listed here that are reported on an examination, evaluate under the most appropriate diagnostic code. Evaluate each condition separately, as long as the same signs and symptoms are not used to support more than one evaluation, and combine under § 4.25 the evaluations for each separately rated condition. 

The evaluation assigned based on the Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified table will be considered the evaluation for a single condition for purposes of combining with other disability evaluations.

Consider the need for special monthly compensation for such problems as loss of use of an extremity, certain sensory impairments, erectile dysfunction, the need for aid and attendance (including for protection from hazards or dangers incident to the daily environment due to cognitive impairment), being housebound, etc. 

Evaluation of Cognitive Impairment and Subjective Symptoms: The table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified contains 10 important facets of TBI related to cognitive impairment and subjective symptoms. It provides criteria for levels of impairment for each facet, as appropriate, ranging from 0 to 3, and a 5th level, the highest level of impairment, labeled "total." However, not every facet has every level of severity. The Consciousness facet, for example, does not provide for an impairment level other than "total," since any level of impaired consciousness would be totally disabling. Assign a 100 - percent evaluation if "total" is the level of evaluation for one or more facets. If no facet is evaluated as "total," assign the overall percentage evaluation based on the level of the highest facet as follows: 0 = 0 percent; 1 = 10 percent; 2 = 40 percent; and 3 = 70 percent. For example, assign a 70 percent evaluation if 3 is the highest level of evaluation for any facet.

Note (1): There may be an overlap of manifestations of conditions evaluated under the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified with manifestations of a co-morbid mental or neurologic or other physical disorder that can be separately evaluated under another diagnostic code. In such cases, do not assign more than one evaluation based on the same manifestations. If the manifestations of two or more conditions cannot be clearly separated, assign a single evaluation under whichever set of diagnostic criteria allows the better assessment of overall impaired functioning due to both conditions. However, if the manifestations are clearly separable, assign a separate evaluation for each condition.

Note (2): Symptoms listed as examples at certain evaluation levels in the table are only examples and are not symptoms that must be present in order to assign a particular evaluation.

Note (3): "Instrumental activities of daily living" refers to activities other than self-care that are needed for independent living, such as meal preparation, doing housework and other chores, shopping, traveling, doing laundry, being responsible for one's own medications, and using a telephone. These activities are distinguished from "Activities of daily living," which refers to basic self-care and includes bathing or showering, dressing, eating, getting in or out of bed or a chair, and using the toilet. 

Note (4): The terms "mild," "moderate," and "severe" TBI, which may appear in medical records, refer to a classification of TBI made at, or close to, the time of injury rather than to the current level of functioning. This classification does not affect the rating assigned under diagnostic code 8045.

Note (5): A veteran whose residuals of TBI are rated under a version of § 4.124a, DC 8045, in effect before October 23, 2008, may request review under DC 8045, irrespective of whether his or her disability has worsened since the last review. VA will review that veteran's disability rating to determine whether the veteran may be entitled to a higher disability rating under DC 8045. A request for review pursuant to this note will be treated as a claim for an increased rating for purposes of determining the effective date of an increased rating awarded as a result of such review; however, in no case will the award be effective before October 23, 2008. For the purposes of determining the effective date of an increased rating awarded as a result of such review, VA will apply 38 C.F.R. § 3.114 , if applicable. 38 C.F.R. § 4.124a , DC 8045 (effective October 23, 2008).

The table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified provides as follows: 

Facets of cognitive impairment and other residuals of TBI not otherwise classified

Memory, attention, concentration, executive functions:

0:  No complaints of impairment of memory, attention, concentration, or executive functions.

1:  A complaint of mild loss of memory (such as having difficulty following a conversation, recalling recent conversations, remembering names of new acquaintances, or finding words, or often misplacing items), attention, concentration, or executive functions, but without objective evidence on testing.

2:  Objective evidence on testing of mild impairment of memory, attention, concentration, or executive functions resulting in mild functional impairment.

3:  Objective evidence on testing of moderate impairment of memory, attention, concentration, or executive functions resulting in moderate functional impairment.

Total:  Objective evidence on testing of severe impairment of memory, attention, concentration, or executive functions resulting in severe functional impairment.




Judgment

0:  Normal.

1:  Mildly impaired judgment. For complex or unfamiliar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

2:  Moderately impaired judgment. For complex or unfamiliar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision, although has little difficulty with simple decisions.

3:  Moderately severely impaired judgment. For even routine and familiar decisions, occasionally unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision.

Total:  Severely impaired judgment. For even routine and familiar decisions, usually unable to identify, understand, and weigh the alternatives, understand the consequences of choices, and make a reasonable decision. For example, unable to determine appropriate clothing for current weather conditions or judge when to avoid dangerous situations or activities.

Social interaction

0:  Social interaction is routinely appropriate.

1:  Social interaction is occasionally inappropriate.

2:  Social interaction is frequently inappropriate.

3:  Social interaction is inappropriate most or all of the time.


Orientation

0:  Always oriented to person, time, place, and situation.

1:  Occasionally disoriented to one of the four aspects (person, time, place, situation) of orientation.

2:  Occasionally disoriented to two of the four aspects (person, time, place, situation) of orientation or often disoriented to one aspect of orientation.

3:  Often disoriented to two or more of the four aspects (person, time, place, situation) of orientation.

Total:  Consistently disoriented to two or more of the four aspects (person, time, place, situation) of orientation.

Motor activity (with intact motor and sensory system)

0:  Motor activity normal.

1:  Motor activity normal most of the time, but mildly slowed at times due to apraxia (inability to perform previously learned motor activities, despite normal motor function).

2:  Motor activity mildly decreased or with moderate slowing due to apraxia.

3:  Motor activity moderately decreased due to apraxia.

Total :  Motor activity severely decreased due to apraxia.





Visual spatial orientation

0:  Normal.

1:  Mildly impaired. Occasionally gets lost in unfamiliar surroundings, has difficulty reading maps or following directions. Is able to use assistive devices such as GPS (global positioning system).

2:  Moderately impaired. Usually gets lost in unfamiliar surroundings, has difficulty reading maps, following directions, and judging distance. Has difficulty using assistive devices such as GPS (global positioning system).

3:  Moderately severely impaired. Gets lost even in familiar surroundings, unable to use assistive devices such as GPS (global positioning system).

Total:  Severely impaired. May be unable to touch or name own body parts when asked by the examiner, identify the relative position in space of two different objects, or find the way from one room to another in a familiar environment.

Subjective symptoms

0:  Subjective symptoms that do not interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples are: mild or occasional headaches, mild anxiety.

1:  Three or more subjective symptoms that mildly interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples of findings that might be seen at this level of impairment are: intermittent dizziness, daily mild to moderate headaches, tinnitus, frequent insomnia, hypersensitivity to sound, hypersensitivity to light.

2:  Three or more subjective symptoms that moderately interfere with work; instrumental activities of daily living; or work, family, or other close relationships. Examples of findings that might be seen at this level of impairment are: marked fatigability, blurred or double vision, headaches requiring rest periods during most days.

Neurobehavioral affects

0:  One or more neurobehavioral effects that do not interfere with workplace interaction or social interaction. Examples of neurobehavioral effects are: Irritability, impulsivity, unpredictability, lack of motivation, verbal aggression, physical aggression, belligerence, apathy, lack of empathy, moodiness, lack of cooperation, inflexibility, and impaired awareness of disability. Any of these effects may range from slight to severe, although verbal and physical aggression are likely to have a more serious impact on workplace interaction and social interaction than some of the other effects.

1:  One or more neurobehavioral effects that occasionally interfere with workplace interaction, social interaction, or both but do not preclude them.

2:  One or more neurobehavioral effects that frequently interfere with workplace interaction, social interaction, or both but do not preclude them.

3:  One or more neurobehavioral effects that interfere with or preclude workplace interaction, social interaction, or both on most days or that occasionally require supervision for safety of self or others.

Communication

0:  Able to communicate by spoken and written language (expressive communication), and to comprehend spoken and written language.

1:  Comprehension or expression, or both, of either spoken language or written language is only occasionally impaired. Can communicate complex ideas.

2:  Inability to communicate either by spoken language, written language, or both, more than occasionally but less than half of the time, or to comprehend spoken language, written language, or both, more than occasionally but less than half of the time. Can generally communicate complex ideas.

3:  Inability to communicate either by spoken language, written language, or both, at least half of the time but not all of the time, or to comprehend spoken language, written language, or both, at least half of the time but not all of the time. May rely on gestures or other alternative modes of communication. Able to communicate basic needs.

Total:  Complete inability to communicate either by spoken language, written language, or both, or to comprehend spoken language, written language, or both. Unable to communicate basic needs.

Consciousness

Total:  Persistently altered state of consciousness, such as vegetative state, minimally responsive state, coma.

38 C.F.R. § 4.124a, Code 8045 (2011).

The identified subjective memory loss is a listed cognitive impairment under Code 8045.  Subjectively reported headaches are similarly considered to be a cognitive impairment.  Under the table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified, mild loss of memory are assigned a level of impairment of 1, corresponding to a 10 percent evaluation.  The Veteran describes no greater than mild loss, and no doctor notes any impairment beyond that level.  

The subjectively reported headaches, however, must be considered in conjunction with the memory loss.  The table assigns an impairment level of 0, which is noncompensable, for symptoms that do not interfere with occupational or social functioning, such as "occasional headaches."  The Veteran on examination reports daily, rather severe headache pain; his reports of experienced symptoms are competent.  Layno v. Brown, 6 Vet. App. 465 (1994).  They are not, however, credible, and are therefore given little weight.  Treatment records fail to corroborate the Veteran's allegations of daily headaches; they make no reference to ongoing treatment for chronic headaches.  Even when the Veteran did seek treatment, it was for isolated acute complaints, contrary to his description of his history on examination.  Dr. MSC noted only one incident of treatment and specifically stated there had been no serious complaints of headaches.  In May 2009, the Veteran described his headache as having started a few days prior, without reference to chronic problems.  He also at other times specifically denied headaches.  The credible treatment records reflect no greater than occasional headaches, which were responsive to medications, and had little to no impact on occupational, social, or daily functioning.

Therefore, for cognitive impairments of TBI since October 23, 2008, to include headaches and memory loss, an impairment level of 1 with a 10 percent evaluation is warranted.  The preponderance of the evidence is against an increased rating; there is no doubt to be resolved.

However, this evaluation does not consider the functional impact of the Veteran's TBI related anxiety.  Code 8045 provides that where a mental disorder is formally diagnosed, the condition must be rated under the criteria of 38 C.F.R. § 4.130.  The table titled Evaluation of Cognitive Impairment and Other Residuals of TBI Not Otherwise Classified is not applied unless there is no diagnosis.  Here, a generalized anxiety disorder, not otherwise specified, has been diagnosed.  The criteria of 38 C.F.R. § 4.130 must be considered.

The General Rating Formula for Mental Disorders at 38 C.F.R. § 4.130 provides that where a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication, a noncompensable rating is assigned. 

Occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms are controlled by continuous medication, warrants assignment of a 10 percent rating. 

Occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as:  depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events), is rated 30 percent disabling. 

Occupational and social impairment with reduced reliability and productivity due to such symptoms as flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships, is rated 50 percent disabling. 

Occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as:  suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships, is rated 70 percent disabling.

Total occupational and social impairment, due to such symptoms as:  gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name, is rated 100 percent disabling.  38 C.F.R. § 4.130. 

VA treatment records since November 2010 show complaints of anxiety, particularly with respect to groups of people.  In August 2009, the Veteran reported to a TBI examiner that he experienced stiffness and nervousness when first interacting with new groups of people.  Doctors relate this anxiety to TBI.  He has difficulty working or interacting with large groups.  As a custodian, he is able to work alone or one on one.  Up to several times a week, the Veteran experiences anxiety attacks; these are not described as full blown panic attacks, and doctors attribute this, at least partially, to substance abuse.  The Veteran has worked steadily, even accounting for his period of incarceration, and doctors have not indicated any greater than a minor impact of anxiety on his functioning.  The assigned GAF score of 55 reflects the impact of additional factors, other than anxiety.  Importantly, the Veteran has reported that medications are effective in treating his symptoms, and none of the additional symptoms he alleges (such as obsessive compulsive behaviors) are reflected in treatment records.  The disability picture presented most closely approximates the criteria for assignment of a 10 percent evaluation.

Accordingly, a separate 10 percent evaluation for an anxiety disorder as a residual of TBI is warranted.  This grant is made under the regulations effective October 23, 2008.  This is not a finding of entitlement to the benefit as of October 23, 2008.  Assignment of an effective date is beyond the purview of the Board at this time, and is left to the discretion of the agency of original jurisdiction under the guidance of 38 C.F.R. § 3.400.

Extraschedular Evaluation

The possibility of assignment of an extraschedular evaluation has been considered with respect to all manifestations and stages. Extraschedular consideration involves a three step analysis.  Thun v. Peake, 22 Vet. App. 111 (2008).

First, a determination must be made as to whether the schedular criteria reasonably describe a veteran's disability level and symptomatology.  Id. At 115.  If the schedular rating criteria do reasonably describe a veteran's disability level and symptomatology, referral for extraschedular consideration is not required and the analysis stops.  Id.

If the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other related factors, such as marked interference with employment and frequent periods of hospitalization.  Id. At 116.

If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Id.

The criteria here are entirely adequate; they accurately reflect the Veteran's reported symptomatology and allow for higher evaluations on a showing of additional criteria.  No further discussion of extraschedular evaluation is required.









\




ORDER

An evaluation in excess of 10 percent for residuals of TBI, to include headaches, prior to October 23, 2008, is denied.

An evaluation in excess of 10 percent for residuals of TBI, to include headaches and cognitive impairment, since October 23, 2008, is denied.

A separate 10 percent evaluation for an anxiety disorder as a residual of TBI under regulations effective October 23, 2008, is granted.




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


